DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on January 10, 2022 are acknowledged and have been fully considered. Claims 13-18 are pending.  Claims 13-18 are under consideration in the instant office action. Claims 1-12 are canceled. Applicant’s arguments did not overcome the rejections under 35 USC 103 as set forth in the previous office action for reasons set forth in the previous office action and herein below.
Reelections Maintained
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Busoi et al. (US 2008/0287524) and Wu et al. (CN102352031, Published March 6, 2013, Google Patent English machine translation is provided).
Applicant Claims

Applicant claims a process for preparing a pharmaceutically acceptable composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Busoi et al. teach a method of purifying a surfactant for use in a pharmaceutical formulation, which comprises mixing the surfactant with a solvent and bringing said mixture into contact with a semi-permeable membrane so as to allow impurities present in the surfactant and having a molecular weight lower than the molecular weight cut-off of the membrane to pass through the membrane, whilst retaining the purified surfactant (see abstract and claim 1). A method as claimed in claim 1, wherein the surfactant is a non-ionic surfactant (see claim 11). Membrane filtration is a technique widely used in the life sciences, most commonly for the separation, purification or concentration of proteins. Depending on membrane type it can be classified as microfiltration (membrane pore size between 0.1 and 10 microns) or ultrafiltration (membrane pore size between 0.001 and 0.1 microns). Ultrafiltration membranes are used for concentrating dissolved molecules (protein, peptides, nucleic acids,  A potentially useful solvent system for this purpose would be a mixture of a pharmaceutically acceptable polar solvent, such as ethanol, and a surfactant. The surfactant in general acts as a solubiliser or emulsifier in the stabilised liquid formulation. Many useful surfactants are condensation products of an alkylene oxide, such as ethylene oxide, and a fatty acid or fatty alcohol. Polyoxyl castor oils and polysorbates (ethoxylated sorbitan esters), in particular, have been found to be of value in the invention. In appropriate cases, the surfactant may consist of a mixture of surfactant compounds (see paragraph 35). The surfactant may be of any type including ionic and non-ionic, but is preferably non-ionic. In one embodiment of the invention, the surfactant to be purified is a polyoxyl castor oil such as Cremophor.RTM. EL or ELP. Cremophor.RTM. EL or ELP forms large polar micelles in aqueous solutions, which will be retained by the membrane during filtration; the critical micelle concentration is approximately 0.02%. In contrast, smaller molecules, which can cause degradation of active agents such as paclitaxel, do not form micelles and will pass through the membrane. Such impurities may be ionic species, e.g. carboxylate anions or metal cations, or non-ionic species. The purified surfactant may also have a lower concentration of fatty acids than commercially available Cremophor.RTM. ELP (paragraph 0031).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Busoi et al. is silent with respect to the elected species polysorbate 80. This deficiency is cured by the teachings of Wu et al.
Wu et al. disclose the invention a method for preparing high purity polysorbate 80 through synthesizing three effective components and mixing, comprising the following steps: carrying out etherification of high purity sorbitol and ethylene oxide to prepare sorbitol polyoxyethylene ether (II), and carrying out esterification of the sorbitol polyoxyethylene ether (II) and high purity oleic acid to obtain sorbitol polyoxyethylene ether oleate (V); carrying out etherification of high purity sorbitan and oxirane to obtain sorbitan polyoxyethylene ether (III), and carrying out esterification of the sorbitan polyoxyethylene ether (III) and high purity oleic acid to obtain sorbitan polyoxyethylene ether oleate (VI); carrying out etherification of high purity isosorbide and oxirane to obtain isosorbide polyoxyethylene ether (IV), and carrying out esterification of the isosorbide polyoxyethylene ether (IV) and high purity oleic acid to obtain isosorbide polyoxyethylene ether oleate (VII); and mixing V, VI and VII and refining to obtain the high purity polysorbate 80 (I). The prepared polysorbate 80 disclosed herein has high content of effective components, low content of nonactive components and impurities, and improvement of the applicability, can be applied for injection preparation (see abstract). Polysorbate 80 is sorbyl alcohol and dehydration thing thereof, with about 20 moles of ethylene oxide polymerizations, and gained anhydrous sorbitol Soxylat A 25-7 and the resulting compound of oleic acid esterification; It is a kind of O/W type emulsifying agent; Be widely used in industry such as weaving, food, at medicine industry, Polysorbate 80 is as the emulsifying agent and the solubilizing agent of insoluble drug; Highly purified Polysorbate 80 can be used as the solubilizing agent of injection formulations, is a kind of important pharmaceutical excipient (see technical background). Filitration through 0.22 microns filter of the prepared polysorbate 80 is disclosed (summary of invention and embodiment 3).
	
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Busoi et al. by selecting polysorbate 80 because Wu et al. disclose a method for preparing high purity polysorbate 80 through synthesizing three effective components and mixing, comprising the following steps: carrying out etherification of high purity sorbitol and ethylene oxide to prepare sorbitol polyoxyethylene ether (II), and carrying out esterification of the sorbitol polyoxyethylene ether (II) and high purity oleic acid to obtain sorbitol polyoxyethylene ether oleate (V); carrying out etherification of high purity sorbitan and oxirane to obtain sorbitan polyoxyethylene ether (III), and carrying out esterification of the sorbitan polyoxyethylene ether (III) and high purity oleic acid to obtain sorbitan polyoxyethylene ether oleate (VI); carrying out etherification of high purity isosorbide and oxirane to obtain isosorbide polyoxyethylene ether (IV), and carrying out esterification of the isosorbide polyoxyethylene ether (IV) and high purity oleic acid to obtain isosorbide polyoxyethylene ether oleate (VII); and mixing V, VI and VII and refining to obtain the high purity polysorbate 80 (I). The prepared polysorbate 80 disclosed herein has high content of effective components, low content of nonactive components and impurities, and improvement of the applicability, can be applied for injection preparation (see abstract). One of ordinary skill in the art would have been motivated to select polysorbate 80 for purification because Wu et al. discloses that Polysorbate 80 is sorbyl alcohol and dehydration thing thereof, with about 20 moles of ethylene oxide polymerizations, and gained anhydrous Highly purified Polysorbate 80 can be used as the solubilizing agent of injection formulations, is a kind of important pharmaceutical excipient (see technical background). Filitration through 0.22 microns filter of the prepared polysorbate 80 is disclosed (summary of invention and embodiment 3). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients, pore sizes etc., "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in result effective parameters such as concentration or particle size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or pore size is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Busoi et al and Wu et al. because both references teach purifying polysorbate based surfactants for pharmaceutical composition preparations. With regard to the limitation of claim 18 scaling up  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.) With regard to the limitation of instant claim 15 both Busoi et al. and Wu et al. teach highly purified surfactants free of contaminants and do not contain acetaldehyde.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues that Busoi relates to an ultrafiltration process for purifying a surfactant in which lower molecular weight impurities in the surfactant pass through the ultrafiltration membrane while the purified surfactant is retained meaning that the removed impurities are the filtrate of the filtration process. See, e.g., Title. Busoi merely relates to microfiltration as establishing the background related to ultrafiltration process. According to Busoi at paragraph [0015], the pore size of ultrafiltration membranes ranges from 0.001-0.1um. In contrast, the present application is drawn to a process in which the surfactant passes through the filtration membrane because the process of the present application aims to remove aggregates (paragraph [0009]) and in particular carbonyl degradation products, which reside preferentially within large aggregates (paragraph [0013]). This is the opposite effect of the ultrafiltration process of Busoi because the surfactant passes through the _filter_and_the surfactant is the filtrate in the present application. The person of ordinary skill would find no teaching or suggestion in Busoi to arrive at a process in which the purified surfactant passes through the filter as the filtrate. The present claims relate to filtration of a surfactant via a filter having a pore size between 5-50um, which is outside of the range of the pore size of the ultrafiltration membranes of Busoi, to provide a purified surfactant.
The above assertions are not found persuasive because Busoi et al. does clearly teach microfiltration as one of the methods utilized for purifying surfactants. Busoi et al. teach a method of purifying a surfactant for use in a pharmaceutical formulation, which comprises mixing the surfactant with a solvent and bringing said mixture into contact with a semi-permeable membrane so as to allow impurities present in the surfactant and having a molecular weight lower than the molecular weight cut-off of the membrane to pass through the membrane, whilst retaining the purified surfactant (see abstract and claim 1). A method as claimed in claim 1, wherein the surfactant is a non-ionic surfactant (see claim 11). Membrane filtration is a technique widely used in the life sciences, most commonly for the separation, purification or concentration of proteins. Depending on membrane type it can be classified as microfiltration (membrane pore size between 0.1 and 10 microns) or ultrafiltration (membrane pore size between 0.001 and 0.1 microns).  It is very clear that the pore size of microfilitration membrane pore size of between 0.1 and 10 microns overlaps in scope with 5-50 microns as recited in claim 13. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Additionally the examiner disputes that based on the recitation in claim 13 the required step is filtering a surfactant which is a step clearly met by Busoi et al. Applicant’s claim does not require which side of the membrane the surfactant would be after prurification.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busoi et al. (US 2008/0287524) and Wu et al. (CN102352031, Google Patent English machine translation is provided) as applied to claims 13-16 and 18 above, and further in view of Nesmer et al. (US Patent No. 6,221,247).

Applicant Claims

Applicant claims a process for preparing a pharmaceutically acceptable composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Busoi et al. and Wu et al. do not teach polypropylene membrane filters. This deficiency is cured by the teachings of Nemser et al.
Nemser et al. teach a filter useful for the ultrafiltration and microfiltration of aqueous suspensions includes a microporous membrane structure that has pores of size effective to reject particles in the range of about 0.01-10 microns. At least a portion of the membrane structure in contact with the suspension has a surface energy less than that of polytetrafluoroethylene. Low surface energy can be achieved by coating a microporous substrate with a substance such as fluorine substituted dioxole polymer. The filter has superior resistance to fouling by species suspended in the aqueous suspension and can continuously filter flow of such suspension in excess of 100 L/(m.sup.2 -h) for more than 150 hours. The new filter is useful in many traditionally fouling prone ultrafiltration and microfiltration membrane applications such as the filtering of shipboard generated graywater waste. Generally organic or inorganic polymers mixed with organics can be used to prepare the microporous substrate material. Representative organic polymers suitable for the microporous substrates according to the invention include polysulfone; polyethersulfone; polycarbonate; cellulosic polymers, such as regenerated cellulose polymer, cellulose diacetate polymer, cellulose triacetate polymer, cellulose nitrate polymer, and blends of these; polyamide; polyimide; polyetherimide; polyurethane; polyester; polyacrylate and polyalkyl methacrylate, such as polymethyl methacrylate; polyolefin, such as polyethylene and polypropylene etc., (column 5, lines 39-58).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Busoi et al. and CN’031 by selecting polypropylene membrane based filters because Nemser et al. teach a filter useful for the ultrafiltration and microfiltration of aqueous suspensions includes a microporous membrane structure that has pores of size effective to reject particles in the range of about 0.01-10 microns. At least a portion of the membrane structure in contact with the suspension has a surface energy less than that of polytetrafluoroethylene. Low surface energy can be achieved by coating a microporous substrate with a substance such as fluorine substituted dioxole polymer. The filter has superior resistance to fouling by species suspended in the aqueous suspension and can continuously filter flow of such suspension in excess of 100 L/(m.sup.2 -h) for more than 150 hours. Generally organic or inorganic polymers mixed with organics can be used to prepare the microporous substrate material. Representative organic polymers suitable for the microporous substrates according to the invention include polysulfone; polyethersulfone; polycarbonate; cellulosic polymers, such as regenerated cellulose polymer, cellulose diacetate polymer, cellulose triacetate polymer, cellulose nitrate polymer, and blends of these; polyamide; polyimide; polyetherimide; polyurethane; polyester; polyacrylate and polyalkyl methacrylate, such as polymethyl methacrylate; polyolefin, such as polyethylene and polypropylene etc., (column 5, lines 39-58). One of ordinary skill in the art would have been motivated to utilize polypropylene based membarane filters because Nesmer et al. teach that the new filter is useful in many traditionally fouling prone ultrafiltration and microfiltration membrane applications. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Busoi et al, Wu et al., and Nesmer et al. because all of the references are drawn to ultrafiltration and microfiltration of aqueous suspensions. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients, pore sizes etc., "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in result effective parameters such as concentration or particle size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or pore size is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues claim 17 depends from claim 13 through intervening claim 16. As described supra, claim 13 is nonobvious and allowable over the combination of Busoi and Wu. Nesmer does not cure the deficiencies of Busoi and Wu with respect to the patentability of claim 13. Therefore, claim 13 is allowable over Busoi, Wu, and Nesmer. By virtue of their dependency from claim 13, claims 16 and 17 are also nonobvious and allowable over Busoi, Wu, and Nesmer.
The above assertions are not found persuasive because of the rebuttal arguments set forth above which are incorporated by reference herein which maintains the obviousness rejections of record.
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619